     Case 1:20-cv-01125-NONE-JLT Document 5 Filed 09/02/20 Page 1 of 3

 1
     Alfred R. Hernandez, Esq. (Bar Number 192189)
 2   1430 Truxtun Ave.
 3   5th Floor
     Bakersfield, California, 93301
 4   Phone: (661) 316-7955

 5   Email: al@alhernandez.biz
 6   Counsel for Defendant: Jaime Castellanos
 7                                      UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10    WESTCOR LAND TITLE INSURANCE                     No. 1:20-cv-01125-NONE-JLT
      COMPANY;
11                                                     STIPULATION BETWEEN PARTIES
                           Plaintiff,                  EXTENDING TIME TO FILE
12                                                     RESPONSIVE PLEADING.
              v.
13                                                     (Doc. 4)
      Jaime Castellanos;
14

15
                           Defendant.
16

17
                                                I.    RECITALS
18
             (1)    Attorney Alfred R. Hernandez has been retained by Defendant Jaime Castellanos.
19
             (2)    Defendant Castellanos was personally served on 8-23-2020.
20
             (3)    Based on that personal service, Defendant’s Answer is due on 9-13-2020.
21
             (4)    Attorney Hernandez requested a stipulated extension of time to file an Answer.
22
             (5)    The parties hereto, and their Counsel have agreed to extend the time for
23
     Defendant’s filing of an Answer to the Complaint from 9-13-2020 to 10-13-2020.
24
             (6)    Pending the Court’s approval of the instant stipulation, and in consideration of
25
     Defendant’s cooperation, Plaintiff agrees not to seek entry of a default judgement prior to 10-14-
26
     2020.
27
             (7)    Based upon the foregoing, the parties hereto request that the Court approve the
28
                                                       1
                                 STIPULATION EXTENDING TIME TO FILE ANSWER
     Case 1:20-cv-01125-NONE-JLT Document 5 Filed 09/02/20 Page 2 of 3

 1   instant stipulation pursuant to Federal Rule of Civil Procedure 6(b).

 2
                                                           Law Office of Alfred R. Hernandez,
 3           Dated: 9-1-2020

 4                                                         __________________________________
 5                                                         Alfred R. Hernandez, Attorney for Defendant
                                                           Jaime Castellanos.
 6

 7
             Dated: _______ 2020                           Kluewer Law P.C.
 8

 9                                                         _____________________________
                                                           Joshua T. Kluewer, Attorney for Plaintiff
10
                                                           Westcor Land Title Ins. Co.
11

12          ///
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
                               STIPULATION EXTENDING TIME TO FILE ANSWER
     Case 1:20-cv-01125-NONE-JLT Document 5 Filed 09/02/20 Page 3 of 3

 1                                      ORDER

 2
     IT IS SO ORDERED.
 3

 4     Dated:   September 1, 2020                  /s/ Jennifer L. Thurston
                                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            3
                         STIPULATION EXTENDING TIME TO FILE ANSWER
